                 Case 20-11858-CSS       Doc 227      Filed 10/30/20     Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

                                                  )
In re:                                            )    Chapter 11
                                                  )
IMH FINANCIAL CORPORATION,                        )    Case No. 20-11858-CSS
                                                  )
                 Reorganized Debtor.1             )    Related Docket Nos. 158, 217
                                                  )

         NOTICE OF EFFECTIVE DATE AND ENTRY OF ORDER CONFIRMING
          AMENDED CHAPTER 11 PLAN OF IMH FINANCIAL CORPORATION

PLEASE TAKE NOTICE THAT:

         1.     Confirmation of the Plan. On October 13, 2020, the United States Bankruptcy
Court for the District of Delaware (the “Bankruptcy Court”) entered the Findings of Fact,
Conclusions of Law and Order Confirming Debtor’s First Amended Plan of Reorganization
Pursuant to Chapter 11 of the United States Bankruptcy Code [Docket No. 217] (the
“Confirmation Order”) confirming the Amended Chapter 11 Plan of IMH Financial Corporation
[Docket No. 158] (together with the Plan Supplement, all schedules and exhibits thereto, and as
may be modified, amended or supplemented from time to time, the “Plan”).2 This Notice is
intended solely to provide notice of the entry of the Confirmation Order and it does not, and shall
not be construed to, limit, modify or interpret any of the provisions of the Confirmation Order or
the Plan. The following paragraphs identify some of the provisions of the Confirmation Order
and Plan for the convenience of parties in interest; however, parties in interest should refer to the
full text of the Confirmation Order and Plan and should not rely upon the summary provided
herein.

       2.     Plan Effective Date. On October 30, 2020, the Plan Effective Date of the Plan
occurred. All conditions precedent to the Effective Date of the Plan were satisfied or waived in
accordance with the Plan, and the Plan has been substantially consummated.

         3.      Bar Dates.

               a.     Professional Fee Claims. All final requests for payment of Professional
Claims for services rendered and reimbursement of expenses incurred prior to the Plan Effective
Date must be filed and served no later than the first Business Day that is thirty (30) days after the

1
  The Reorganized Debtor in this chapter 11 case, along with the last four digits of the Reorganized
Debtor’s federal tax identification number, as applicable, is IMH Financial Corporation (7126). The
location of the Reorganized Debtor’s corporate headquarters is 7001 N. Scottsdale Rd., Scottsdale,
Arizona 85253.
2
  Unless otherwise defined in this Notice, capitalized terms and phrases used herein have the meanings
given to them in the Plan and/or the Confirmation Order.


{01617947;v1 }                                    1
                 Case 20-11858-CSS       Doc 227      Filed 10/30/20     Page 2 of 3




Plan Effective Date (i.e., November 30, 2020). Objections to any final requests for payment of
Professional Claims must be filed and served on the Reorganized Debtor and the applicable
Professional within thirty (30) days after the filing of the final fee application with respect to the
Professional Claim. A hearing to consider the final fee request of a Professional, and any
outstanding objections thereto, shall be scheduled for a date and time as the Bankruptcy Court
directs.

               b.     Rejection Damages Claims. As set forth in Article V of the Plan, unless
otherwise provided by an order entered by the Bankruptcy Court, any Executory Contract or
Unexpired Lease not included in the Assumed Contracts Schedule, as it may be modified in the
Plan Supplement, or otherwise subject to a pending motion to Assume on the date of the
Confirmation Hearing, shall be deemed Rejected. Proofs of Claim asserting Claims for damages
arising from the rejection of an Executory Contract or Unexpired Lease must be filed with the
Bankruptcy Court and served upon the Reorganized Debtor no later than thirty (30) days after
the Plan Effective Date (i.e., November 30, 2020). Any Claim for damages arising from the
rejection of an Executory Contract or Unexpired Lease that is not timely filed shall be forever
barred and shall not be enforceable against the Debtor or the Reorganized Debtor, or their
respective Estate, properties or interests in property. All Allowed Claims arising from the
rejection of Executory Contracts and Unexpired Leases shall be treated as General Unsecured
Claims and paid in accordance with the Plan.

       4.      Copies of Confirmation Order. Copies of the Confirmation Order, the Plan and
any pleadings filed in the Chapter 11 Case may be obtained free of charge by (a) visiting the
Debtor’s restructuring website at https://www.donlinrecano.com/Clients/imh/Index; (b) sending
an email to imhinfo@donlinrecano.com; and/or (c) calling the Debtor’s restructuring hotline at
(877) 534-8310. You may also obtain copies of the Confirmation Order, the Plan and any
pleadings filed in the Chapter 11 Case for a fee at http://www.deb.uscourts.gov.

Dated: October 30, 2020                               ASHBY & GEDDES, P.A.
       Wilmington, Delaware
                                                      /s/ Stacy L. Newman
                                                      William P. Bowden (No. 2553)
                                                      Gregory A. Taylor (No. 4008)
                                                      Stacy L. Newman (No. 5044)
                                                      Katharina Earle (No. 6348)
                                                      500 Delaware Avenue
                                                      P.O. Box 1150
                                                      Wilmington, DE 19899
                                                      Phone: (302) 654-1888
                                                      Facsimile: (302) 654-2067
                                                      wbowden@ashbygeddes.com
                                                      gtaylor@ashbygeddes.com
                                                      snewman@ashbygeddes.com
                                                      kearle@ashbygeddes.com

                                                      -and-



{01617947;v1 }                                    2
                 Case 20-11858-CSS   Doc 227   Filed 10/30/20   Page 3 of 3



                                               SNELL & WILMER L.L.P.
                                               Christopher H. Bayley
                                               Steven D. Jerome
                                               Benjamin W. Reeves
                                               James G. Florentine
                                               Molly J. Kjartanson
                                               One Arizona Center
                                               400 E. Van Buren St., Ste. 1900
                                               Phoenix, AZ 85004-2202
                                               Telephone: 602.382.6000
                                               cbayley@swlaw.com
                                               sjerome@swlaw.com
                                               breeves@swlaw.com
                                               jflorentine@swlaw.com
                                               mkjartanson@swlaw.com

                                               Counsel for the Reorganized Debtor




{01617947;v1 }                             3
